Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2022 has been entered.
 


Response to Arguments
Applicant’s arguments have been considered.  Please see Zhao (20140031659) who teaches in pars. 87-88 locating, tracking, and displaying the bleeding region.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claim(s) 1-4, 7-11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nash (20190038362) in view of Liu (20150170381) in further view of Zhao (20140031659).
Regarding claim 1, Nash discloses a system comprising: one or more processors; and logic encoded in one or more non-transitory computer-readable storage media for execution by the one or more processors and when executed operable to cause the one or more processors to perform operations comprising (abstract and fig. 10): 
receiving a first image frame of a plurality of image frames associated with a surgical scene (par. 74); 
detecting one or more objects in the first image frame (pars. 74-75);
determining one or more positions corresponding to the one or more objects (pasr. 74-75); 
and tracking each position of the one or more objects in other image frames of the plurality of image frames (fig. 9 and par.74-75). 
Liu teaches predicting the future locations of the tool in par. 58.
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Nash the ability to predict the track of the tool as taught by Liu.  The reason is to reduce the image processing required by using motion prediction.  
Zhao teaches in pars. 87-88 locating, tracking, and displaying the bleeding region.
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Liu and Nash the ability locate the bleeding region and track it.  The reason is to allow the operator to locate the bleeding region on a local display.  

Regarding claim 2, see par. 24 of Nash.
Regarding claim 3, see par. 62 of Nash.
Regarding claim 4, the par. 88-89 of Zhao. 
Regarding claim 7, see the rejection of claim 1 which shows this is down in real time.  
Regarding claim 8, see the rejection of claim 1. 
Regarding claims 9-11, see the rejection of claims 2-4.
Regarding claim 14, see the rejection of claim 7.
Regarding claims 15-18, see the rejection of claims 1-4.






Claims 5-6, 12-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nash, Liu, Zhao and in further view of Leibetseder (from IDS, article titled “Image-based Smoke Detection in Laparoscopic Videos.”)
Regarding claim 5, Nash discloses tracking multiple objects in the rejection of claims 1-3.
Leibetseder discloses identifying smoke using a CNN in the abstract and sections 3.1-3.2.
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Nash, Liu, and Zhao the ability to identify smoke using a CNN so that Nash could track the identified object as taught by Leibetseder.  The reason is to allow the system in Nash to track multiple items that are in a surgical site.  
Regarding claim 6, the rejection of claim 5 discloses a CNN.  
Regarding claims 12-13 and 19-20, see the rejection of claims 5-6.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI AKHAVANNIK whose telephone number is (571)272-8622. The examiner can normally be reached 9 AM - 5 PM Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HADI AKHAVANNIK/Primary Examiner, Art Unit 2666